Name: Commission Regulation (EEC) No 2561/85 of 11 September 1985 amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar production in excess of the quota
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural structures and production;  trade policy
 Date Published: nan

 Avis juridique important|31985R2561Commission Regulation (EEC) No 2561/85 of 11 September 1985 amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar production in excess of the quota Official Journal L 244 , 12/09/1985 P. 0023 - 0023 Spanish special edition: Chapter 03 Volume 37 P. 0196 Portuguese special edition Chapter 03 Volume 37 P. 0196 Finnish special edition: Chapter 3 Volume 19 P. 0118 Swedish special edition: Chapter 3 Volume 19 P. 0118 *****COMMISSION REGULATION (EEC) No 2561/85 of 11 September 1985 amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar production in excess of the quota THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar market (1), as last amended by Regulation (EEC) No 1482/85 (2), and in particular Article 26 (3) thereof, Whereas, Article 26 (1) of Regulation (EEC) No 1785/81 provides in particular that C sugar must be exported in the natural state; whereas the second subparagraph of Article 2 (2) of Commission Regulation (EEC) No 2670/81 (3), as amended by Regulation (EEC) No 1760/84 (4), allows for substitution by other sugar white or raw in the natural state of C sugar to be exported on payment of a flat-rate amount by the producer to compensate for any advantage resulting from such a substitution; whereas the supply situation of the refineries of raw sugar in the Community, in particular with regard to the forthcoming accession of Portugal and of its particular supply of raw sugar, requires a limitation of the ability to substitute C sugar on export to white sugar only; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 In the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2670/81 the terms 'or raw' are deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 151, 10. 6. 1985, p. 1. (3) OJ No L 262, 16. 9. 1981, p. 14. (4) OJ No L 165, 23. 6. 1984, p. 19.